Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 1 of 18 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA



   JOSEPH GALLANT, TINA HASENOUR and
   SUSAN BLANKENBERGER, individually and on               No. 1:19-cv-00925
   behalf of all others similarly situated,

                                   Plaintiffs,            CLASS AND COLLECTIVE
                                                          ACTION COMPLAINT
             v.
                                                          JURY TRIAL DEMANDED
   ARROW CONSULTATION SERVICES, INC.,

                                   Defendant.


                      CLASS AND COLLECTIVE ACTION COMPLAINT

        Plaintiffs Joseph Gallant, Tina Hasenour, and Susan Blankenberger (“Plaintiffs”),

individually and on behalf of all others similarly situated, by and through their undersigned

counsel of record, allege, upon personal knowledge as to themselves and upon information and

belief as to all other matters, as follows:

                                   NATURE OF THE ACTION

        1.        This lawsuit seeks to recover unpaid overtime compensation for Plaintiffs and

similarly situated individuals who work or have worked for Defendant Arrow Consultation

Services, Inc. (“ACS” or “Defendant”) as Home Managers providing personal care to ACS’

clients and who were subject to Defendant’s policy of misclassifying them as “exempt” from

federal and/or state overtime protections.
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 2 of 18 PageID #: 2



       2.      ACS is an Indiana corporation that provides supported living services for up to 24

hours per day in clients’ own homes, structured family caregiving homes, or other similar

environments. 1

       3.      Plaintiffs and other Home Managers serve ACS’ clients with personal hygiene,

housekeeping, cooking, purchasing groceries, unskilled nursing care, and transportation.

       4.      Plaintiffs and other Home Managers frequently work very long hours, including

shifts of up to 80 consecutive hours and workweeks of up to 120 hours.

       5.      Plaintiffs and other Home Managers typically earn between approximately

$19,000 and $32,000 per year.

       6.      Although the Plaintiffs’ and Home Managers’ primary duties are non-exempt,

ACS classifies all Home Managers as exempt from the overtime pay provisions of the Fair Labor

Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”). As a result, ACS has denied its Home

Managers proper overtime compensation for hours worked over 40 in a workweek.

       7.      ACS systematically fails to pay Home Managers wages for time they are required

to spend attending meetings and trainings, or training other ACS staff.

       8.         ACS systematically fails to pay Home Managers wages for time they are required

to spend transporting clients outside of the clients’ regularly scheduled home care.

       9.      Plaintiffs bring this action on behalf of themselves and all similarly situated

current and former Home Managers who elect to opt in to this action pursuant to the FLSA, 29

U.S.C. §§ 201 et seq., for unpaid overtime compensation.




1
        Arrow Consultation Services, Inc., homepage, http://arrowconsultation.com/wp/ (last
visited February 28, 2019).
                                               2
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 3 of 18 PageID #: 3



       10.     Pursuant to principles of supplemental jurisdiction, Plaintiffs also bring this class

action, individually and on behalf of others similarly situated, for wage violations under the

Indiana Wage Payment Act (“WPA”), Indiana Code 22-2-5-1.

       11.     The statute of limitations for Plaintiffs’ claims was tolled by agreement of the

parties beginning on October 27, 2016.

                                       THE PARTIES

Plaintiff Gallant

       12.     Joseph Gallant is an adult individual who resides in Evansville, Indiana.

       13.     From approximately April 2013 to May 2013, ACS employed Mr. Gallant as a

Direct Services Professional in Evansville, Indiana.

       14.     From approximately May 2013 to July or August 2013, ACS employed Mr.

Gallant as an Assistant Home Manager in Evansville, Indiana.

       15.     Around July or August 2013, ACS promoted Mr. Gallant to Home Manager. Mr.

Gallant was employed as a Home Manager in both Evansville and Terre Haute, Indiana until

approximately December 2016.

       16.     Mr. Gallant’s claims and the claims of the putative class and collective were

tolled by agreement of the parties beginning on October 27, 2016 and terminating ten days

before the filing of this Complaint.

       17.     As a Home Manager, Mr. Gallant was classified as salaried and exempt from the

overtime pay requirements of the FLSA.

       18.     During his entire tenure, Mr. Gallant frequently worked more than 40 hours per

week with an average of 60 to 120 hours per week.




                                                 3
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 4 of 18 PageID #: 4



        19.    Pursuant to ACS’ policy and pattern or practice, ACS did not pay Mr. Gallant

overtime compensation when he worked as a Home Manager in excess of 40 hours in a

workweek. Instead, Mr. Gallant received no payment or payment at a rate less than his regular

rate.

        20.    When Mr. Gallant missed more than a few hours of work in a day, his salary was

docked in an amount proportional to the work missed.

        21.    Mr. Gallant did not earn any wages for time he spent outside of regularly-

scheduled shifts attending mandatory trainings and meetings.

        22.    Mr. Gallant was responsible for transporting ACS’ clients to their medical

appointments. When these appointments were scheduled outside of his regularly-scheduled

shifts, Mr. Gallant did not earn any wages for the time spent transporting ACS’ clients.

        23.    Mr. Gallant was responsible for food shopping for ACS’ clients. Because of the

nature of their disabilities, he was required to food shop without them. ACS did not pay Mr.

Gallant for the time he spent food shopping outside of his regularly-scheduled shifts.

        24.    Mr. Gallant was subjected to ACS’ policy that Home Managers replace any funds

that were missing from ACS’ clients’ accounts. Mr. Gallant spent his own money to replace

missing client funds.

        25.    Plaintiff Gallant is a covered employee within the meaning of the FLSA.

        26.    A written consent form signed by Plaintiff Gallant is attached hereto as Exhibit A.

Plaintiff Hasenour

        27.    Tina Hasenour is an adult individual who resides in Haubstadt, Indiana.




                                                4
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 5 of 18 PageID #: 5



        28.    From prior to October 2013 until November 2013 and then again from

approximately February 2014 to June 2015, ACS employed Ms. Hasenour as a Home Manager

in Evansville, Indiana.

        29.    As a Home Manager, Ms. Hasenour was classified as salaried and exempt from

the overtime pay requirements of the FLSA.

        30.    During her tenure, Ms. Hasenour frequently worked more than 40 hours per week

with an average of 60 to 80 hours per week.

        31.    Pursuant to ACS’ policy and pattern or practice, ACS did not pay Ms. Hasenour

overtime compensation when she worked as a Home Manager for its benefit in excess of 40

hours in a workweek. Instead, Ms. Hasenour received no payment or a rate less than her regular

rate.

        32.    When Ms. Hasenour missed more than a few hours of work in a day, her salary

was docked in an amount proportional to the work missed.

        33.    Ms. Hasenour did not earn any wages for time she spent outside of regularly-

scheduled shifts attending mandatory trainings and meetings, and training other ACS staff.

        34.    Ms. Hasenour was responsible for transporting ACS’ clients to their medical

appointments. When these appointments were scheduled outside of her regularly-scheduled

shifts, Ms. Hasenour did not earn any wages for the time spent transporting ACS’ clients.

        35.    Ms. Hasenour was subjected to ACS’ policy that Home Managers replace any

funds that were missing from ACS’ clients’ accounts. Ms. Hasenour spent her own money to

replace missing client funds.

        36.    Ms. Hasenour is a covered employee within the meaning of the FLSA.

        37.    A written consent form signed by Ms. Hasenour is attached hereto as Exhibit B.

                                               5
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 6 of 18 PageID #: 6



Plaintiff Blankenberger

        38.     Susan Blankenberger is an adult individual who resides in Evansville, Indiana.

        39.     From approximately 2006 to May 2016, ACS employed Ms. Blankenberger as a

Home Manager in Evansville, Indiana.

        40.     As a Home Manager, Ms. Blankenberger was classified as salaried and exempt

from the overtime pay requirements of the FLSA.

        41.     During her tenure, Ms. Blankenberger frequently worked more than 40 hours per

week with an average of 60 to 80 hours per week.

        42.     Pursuant to ACS’ policy and pattern or practice, ACS did not pay Ms.

Blankenberger overtime compensation when she worked as a Home Manager for its benefit in

excess of 40 hours in a workweek. Instead, Ms. Blankenberger received no payment or a rate

less than her regular rate.

        43.     When Ms. Blankenberger missed more than a few hours of work in a day, her

salary was docked in an amount proportional to the work missed.

        44.     Ms. Blankenberger did not earn any wages for time she spent outside of regularly-

scheduled shifts attending mandatory trainings and meetings, and training other ACS staff.

        45.     Ms. Blankenberger was responsible for transporting ACS’ clients to their medical

appointments. When these appointments were scheduled outside of her regularly-scheduled

shifts, Ms. Blankenberger did not earn any wages for the time spent transporting ACS’ clients.

        46.     Ms. Blankenberger was subjected to ACS’ policy that Home Managers replace

any missing funds from ACS’ clients’ accounts.

        47.     Plaintiff Blankenberger is a covered employee within the meaning of the FLSA.




                                                 6
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 7 of 18 PageID #: 7



Defendant

        48.   ACS is a corporation with a principal executive office located at 981 Keystone

Way, Carmel, Indiana. 2

        49.    At all times relevant, ACS has been the corporate entity listed on Plaintiffs’

paychecks.

        50.    ACS is a covered employer within the meaning of the FLSA and, at all times

relevant, employed Plaintiffs and similarly situated employees.

        51.    ACS applies the same employment policies, practices, and procedures to all

Home Managers companywide, including policies, practices, and procedures with respect to the

payment of overtime compensation.

        52.    Upon information and belief, at all times relevant, ACS’ annual gross volume of

sales made or business done was not less than $500,000.

                                JURISDICTION AND VENUE

        53.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1337.

        54.    This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.

        55.    This Court also has jurisdiction over Plaintiffs’ claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

        56.    The Court has supplemental jurisdiction over Plaintiffs’ Indiana state law claims,

which share a common nucleus of operative fact with their FLSA claims.



2
       ACS is accredited to provide supported living services and community integration
services throughout Indiana.
                                               7
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 8 of 18 PageID #: 8



       57.        Venue is proper in the Southern District of Indiana pursuant to 28 U.S.C.

§ 1391(b)(2) because ACS transacts a substantial amount of business in this District, and a

substantial part of the events or omissions giving rise to the claims occurred in this District.

                             COLLECTIVE ACTION ALLEGATIONS

       58.        Plaintiffs bring the First Cause of Action, an FLSA overtime claim, on behalf of

themselves and all similarly situated persons who work or have worked as Home Managers and

similar titles for ACS statewide between October 27, 2013, in accordance with the tolling

agreement, and the date of final judgment in this matter, who did not receive overtime

compensation or compensation for all hours worked over 40 in a workweek and who elect to opt

in to this action (the “FLSA Collective”).

       59.        ACS is liable under the FLSA for, inter alia, failing to properly compensate

Plaintiffs and other similarly situated Home Managers.

       60.        Consistent with ACS’ policy and pattern or practice, Plaintiffs and the FLSA

Collective were not paid proper overtime compensation when they worked more than 40 hours in

a workweek.

       61.        Plaintiffs and the FLSA Collective perform or performed substantially the same

primary duties.

       62.        All of the work that Plaintiffs and the FLSA Collective have performed has been

assigned by ACS, and/or ACS has been aware of all of the work that Plaintiffs and the FLSA

Collective have performed.

       63.        As part of its regular business practice, ACS has intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to




                                                    8
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 9 of 18 PageID #: 9



Plaintiffs and the FLSA Collective. This pattern, practice, and/or policy includes, but is not limited

to:

                a.     willfully failing to pay Plaintiffs and the FLSA Collective proper overtime
                       compensation for hours that they worked in excess of 40 hours per
                       workweek;

                b.     willfully misclassifying Plaintiffs and the FLSA collective as exempt from
                       the protections of the FLSA; and

                c.     willfully failing to record all of the time that Plaintiffs and the FLSA
                       Collective have worked for the benefit of ACS.

          64.   ACS is aware or should have been aware that federal law required it to pay

Plaintiffs and the FLSA Collective compensation and/or overtime compensation for hours

worked in excess of 40 per workweek.

          65.   Plaintiffs and the FLSA Collective perform or performed the same primary

duties.

          66.   ACS’ unlawful conduct has been widespread, repeated, and consistent.

          67.   The FLSA Collective consists of many similarly situated current and former

Home Managers who have been underpaid in violation of the FLSA and who would benefit from

the issuance of a court-supervised notice of this lawsuit and the opportunity to join it. Those

similarly situated employees are known to ACS, are readily identifiable, and can be located

through ACS’ records. Notice should be sent to the FLSA Collective pursuant to 29 U.S.C.

§ 216(b).

                               CLASS ACTION ALLEGATIONS

          68.   Plaintiffs bring the Second Cause of Action, the Indiana WPA claim, under Rule

23 of the Federal Rules of Civil Procedure, on behalf of themselves and a class of all persons

who are or have been employed as Home Managers and similar titles for ACS between October


                                                  9
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 10 of 18 PageID #: 10



 27, 2013, in accordance with the tolling agreement, and the date of final judgment in this matter

 (the “Rule 23 Class”).

        69.       The members of the Rule 23 Class are so numerous that joinder of all members is

 impracticable.

        70.       Upon information and belief, the size of the Rule 23 Class is at least 40

 individuals. Although the precise number of such employees is unknown, the facts on which the

 calculation of that number depend are currently within the sole control of ACS.

        71.       ACS has acted or refused to act on grounds generally applicable to the Rule 23

 Class, thereby making appropriate final injunctive relief or corresponding declaratory relief with

 respect to the Rule 23 Class as a whole.

        72.       Common questions of law and fact exist as to the Rule 23 Class that predominate

 over any questions only affecting them individually. These common questions of law and fact

 include, but are not limited to, whether ACS violated the Indiana WPA by failing to pay

 members of the Rule 23 Class all wages owed within the time period prescribed by law, and the

 nature and extent of the class-wide injury and the measure of damages for those injuries.

        73.       The claims of Plaintiffs are typical of the claims of the Rule 23 Class they seek to

 represent.

        74.       Plaintiffs and the Rule 23 Class enjoy the same statutory rights under the Indiana

 WPA, including the right to receive all wages owed within the time period prescribed by law.

 Plaintiffs and the Rule 23 Class have all sustained similar types of damages as a result of ACS’s

 failure to comply with the Indiana WPA. Plaintiffs and the Rule 23 Class have all been injured

 in that they have not received all wages owed within the time period prescribed by law as a result

 of ACS’s common policies, practices, and patterns of conduct.

                                                   10
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 11 of 18 PageID #: 11



        75.     Plaintiffs will fairly and adequately represent and protect the interests of the

 members of the Rule 23 Class. Plaintiffs understand that, as Class Representatives, they assume

 a fiduciary responsibility to the class to represent its interests fairly and adequately. Plaintiffs

 recognize that, as Class Representatives, they must represent and consider the interests of the

 class just as they would represent and consider their own interests. Plaintiffs understand that, in

 decisions regarding the conduct of the litigation and its possible settlement, they must not favor

 their own interests over the interests of the class. Plaintiffs recognize that any resolution of a

 class action must be in the best interest of the class. Plaintiffs understand that, in order to

 provide adequate representation, they must be informed of developments in litigation, cooperate

 with class counsel, and testify at a deposition and/or trial. Plaintiffs have retained counsel

 competent and experienced in complex class actions and employment litigation. There is no

 conflict between Plaintiffs and the Rule 23 Class members.

        76.     A class action is superior to other available methods for the fair and efficient

 adjudication of this litigation. The members of the Rule 23 Class have been damaged and are

 entitled to recovery as a result of ACS’s violations of the Indiana MWA. The individual

 plaintiffs lack the financial resources to conduct a thorough examination of ACS’s timekeeping

 and compensation practices and to prosecute vigorously a lawsuit against ACS to recover such

 damages. In addition, class litigation is superior because it will obviate the need for unduly

 duplicative litigation that could result in inconsistent judgments about ACS’s practices.

        77.     This action is properly maintainable as a class action under Fed. R. Civ. P.

 23(b)(3).




                                                   11
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 12 of 18 PageID #: 12



                              COMMON FACTUAL ALLEGATIONS

         78.     Plaintiffs and the FLSA Collective and Rule 23 Class have been victims of ACS’

 common pattern, practice, and/or policy that violates their rights by denying them wages they are

 owed.

         79.     Home Managers were uniformly classified as salaried and exempt from the

 overtime pay requirements of the FLSA.

         80.     Home Managers frequently worked more than 40 hours per workweek.

         81.     ACS was aware that Home Managers frequently worked more than 40 hours per

 workweek.

         82.     ACS did not pay Home Managers overtime compensation when they worked in

 excess of 40 hours in a workweek. Instead, Home Managers received no payment or payment at

 a rate less than their regular rate.

         83.     Home Managers frequently were required to pick up shifts for hourly employees

 or other Home Managers. Home Managers were paid the rate the missing employee was to be

 paid, either another Home Manager’s rate or an hourly employee’s rate.

         84.     When Home Managers missed more than a few hours of work, their salaries were

 docked in an amount proportional to the work missed.

         85.     ACS did not pay Home Managers any wages for the mandatory time spent

 working outside of regularly scheduled hours, such as time spent attending mandatory trainings

 and meetings, and training other ACS staff.

         86.     ACS required Home Managers to transport ACS clients to their medical

 appointments. When these appointments were scheduled outside of their regularly-scheduled

 shifts, ACS did not pay any wages for the time Home Managers spent transporting ACS’ clients.

                                                 12
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 13 of 18 PageID #: 13



        87.        ACS subjected Home Managers to ACS’ policy that Home Managers replace any

 missing funds from ACS’ clients’ accounts.

        88.        ACS did not keep accurate records of all the hours Home Managers worked.

        89.        Home Managers’ primary duties were routine, non-exempt tasks including, but

 not limited to:

                   a.     taking patients to appointments,

                   b.     purchasing groceries,

                   c.     washing laundry,

                   d.     housekeeping,

                   e.     cleaning,

                   f.     cooking meals,

                   g.     unskilled nursing care,

                   h.     assisting patients with personal hygiene,

                   i.     bathing patients,

                   j.     shampooing and combing patients’ hair,

                   k.     brushing teeth,

                   l.     trimming patients’ nails,

                   m.     dressing patients, and

                   n.     providing patients with medication.

        90.        Home Managers spent the majority of their time performing the same or similar

 tasks as hourly non-exempt employees.

        91.        Home Managers’ primary duties did not differ substantially from the duties of

 hourly non-exempt employees.

        92.        Home Managers’ primary duties did not include:

                                                      13
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 14 of 18 PageID #: 14



                a.       hiring;

                b.       firing;

                c.       supervising; or

                d.       directing the work of other employees.

        93.       Home Managers’ primary duties were not directly related to ACS’ management

 or general business operations.

        94.       Home Managers’ primary duties did not include the exercise of discretion or

 independent judgment regarding matters of significance.

        95.       Home Managers:

                a.       were not involved in planning ACS’ long or short-term business
                         objectives;

                b.       could not formulate, affect, implement or interpret ACS’ management
                         policies or operating practices;

                c.       did not carry out major assignments that affected ACS’ business
                         operations;

                d.       did not have authority to commit ACS in matters that have significant
                         financial impact; and

                e.       could not waive or deviate from ACS’ established policies or procedures
                         without prior approval.

        96.       Home Managers’ primary duties were manual in nature.

        97.       The performance of manual duties occupied the majority of Home Managers’

 working hours.

                                  FIRST CAUSE OF ACTION
                           Fair Labor Standards Act–Overtime Wages
                     (Brought on behalf of Plaintiffs and the FLSA Collective)

        98.       Plaintiffs reallege and incorporate by reference all allegations in all preceding

 paragraphs.


                                                   14
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 15 of 18 PageID #: 15



            99.    ACS failed to pay Plaintiffs and the FLSA Collective the overtime compensation

 to which they are entitled under the FLSA.

            100.   ACS has engaged in a widespread pattern, practice, and/or policy of violating the

 FLSA, as described in this Collective Action Complaint.

            101.   At all relevant times, ACS has been an employer engaged in commerce and/or the

 production or sale of goods for commerce within the meaning of 29 U.S.C. §§ 203(b), (d), (r),

 and (s).

            102.   The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq.,

 and the supporting regulations, apply to ACS and protect Plaintiff and the FLSA Collective.

            103.   At all times relevant, Plaintiffs and the FLSA Collective were ACS’ employees

 within the meaning of 29 U.S.C. §§ 203(e) and 207(a).

            104.   ACS has failed to pay Plaintiffs and the FLSA Collective the overtime wages to

 which they are entitled under the FLSA.

            105.   ACS has engaged in a policy and/or practice of requiring Plaintiffs and the FLSA

 Collective to replace missing funds from ACS’ clients’ accounts.

            106.   The cost of replacing the missing funds contributed to Plaintiffs Gallant,

 Hasenour and Blankenberger being paid less than the full overtime pay rate, in violation of 29

 U.S.C. §§ 201 et. seq. and 29 C.F.R. § 531.35.

            107.   ACS’ violations of the FLSA, as described in this Complaint, have been willful

 and intentional. ACS was aware or should have been aware that the practices described in this

 Complaint were unlawful.

            108.   ACS has not made a good faith effort to comply with the FLSA with respect to its

 compensation of Plaintiffs and the FLSA Collective.

                                                    15
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 16 of 18 PageID #: 16



        109.    Because ACS’ violations of the FLSA have been willful, a three-year statute of

 limitations applies, pursuant to 29 U.S.C. § 255.

        110.    As a result of ACS’ willful violations of the FLSA, Plaintiffs and the FLSA

 Collective have suffered damages by being denied overtime compensation in accordance with 29

 U.S.C. §§ 201 et seq.

        111.    As a result of the unlawful acts of ACS, Plaintiffs and the FLSA Collective have

 been deprived of overtime compensation and other wages in amounts to be determined at trial,

 and are entitled to recover such amounts, liquidated damages, prejudgment interest, attorneys’

 fees, costs and other compensation pursuant to 29 U.S.C. § 216(b), and such other legal and

 equitable relief as the Court deems just and proper.

                                  SECOND CAUSE OF ACTION
                            Indiana Wage Payment Act – Unpaid Wages
               (Brought on behalf of Plaintiffs and the members of the Rule 23 Class)

        112.    Plaintiffs reallege and incorporate by reference all allegations in all preceding

 paragraphs.

        113.    At all times relevant, Plaintiffs and the Rule 23 Class have been employees within

 the definition of the definition of the Indiana WPA.

        114.    At all times relevant, ACS employed Plaintiffs and the Rule 23 Class within the

 definition of the Indiana WPA.

        115.    ACS engaged in a widespread pattern, policy, and practice of violating the

 Indiana WPA, as detailed in this Complaint.

        116.    ACS violated the Indiana WPA, in relevant part, by failing to pay Plaintiffs and

 the Rule 23 Class all wages owed within the time period prescribed by the Indiana WPA, Indiana

 Code 22-2-5-1.


                                                 16
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 17 of 18 PageID #: 17



        117.     Based on the foregoing, Plaintiffs and the Rule 23 Class are entitled to recover all

 unpaid wages, plus double the amount of wages due, plus all attorneys’ fees, costs, and expenses.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

 respectfully request that the Court grant the following relief:

        A.      That, at the earliest possible time, Plaintiffs be allowed to give notice of this

 collective action, or that the Court issue such notice, to the FLSA Collective (as defined above).

 Such notice shall inform them that this civil action has been filed, of the nature of the action, and

 of their right to join this lawsuit, among other things;

        B.      Unpaid minimum wages, overtime wages and additional and equal amounts as

 liquidated damages pursuant to the 29 U.S.C. §§ 201 et seq., and the supporting United States

 Department of Labor regulations;

        C.      All unpaid wages, plus double the amount of wages due, pursuant to the Indiana

 WPA;

        D.      Pre-judgment interest and post-judgment interest as provided by federal law;

        E.      Appropriate equitable and injunctive relief to remedy violations, including but not

 necessarily limited to an order enjoining ACS from continuing their unlawful practices and/or a

 declaration that ACS’ acts violate the law;

        F.      Reasonable incentive awards for the named Plaintiffs to compensate them for the

 time and effort they have spent and will spend protecting the interests of the FLSA Collective

 and Rule 23 Class, and for the risks they took in doing so;

        G.      Attorneys’ fees and costs of the action; and

        H.      Such other relief as the Court deems just and proper.

                                                   17
Case 1:19-cv-00925-SEB-MPB Document 1 Filed 03/05/19 Page 18 of 18 PageID #: 18



 Dated: March 5, 2019
                                    Respectfully submitted,

                                    COHEN & MALAD, LLP

                                By: /s/Richard E. Shevitz_____________
                                    Richard E. Shevitz (#12007-49)
                                    Scott D. Gilchrist (#16720-53)
                                    One Indiana Square, Suite 1400
                                    Indianapolis, IN 46204
                                    Telephone: (317) 636-6481
                                    Fax: (317) 636-2593
                                    rshevitz@cohenandmalad.com
                                    sgilchrist@cohenandmalad.com


                                    OUTTEN & GOLDEN LLP
                                    Molly Brooks*
                                    685 Third Avenue, 25th Floor
                                    New York, NY 10017
                                    Telephone: (212) 245-1000
                                    Fax: (646) 509-2060


                                    *pro hac vice motion forthcoming


                                    Attorneys for Plaintiffs and the Putative Collective




                                       18
